Exhibit 10.9U

 

SEPARATION AGREEMENT AND RELEASE

 

RECITALS

 

This Separation Agreement and Release (“Agreement”) is made by and between
Thomas H. Silberg (“Employee”) and Tercica, Inc. (“Company”) (jointly referred
to as the “Parties”):

 

WHEREAS, Employee is employed by the Company;

 

WHEREAS, the Company and Employee entered into an At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”);

 

WHEREAS, by his resignation, Employee’s employment with the Company will end on
June 30, 2005 (the “Resignation Date”);

 

WHEREAS, the Company and Employee have entered into Stock Option Agreements
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s 2004 Stock Option Plan and
the Stock Option Agreement (the “Stock Option Agreements”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment with or separation from the
Company.

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1. Consideration. The Company agrees to pay Employee: (a) six months of base
salary, less applicable withholding, in accordance with the Company’s regular
payroll practices; and (b) after December 31, 2005, up to a maximum of five
months of additional salary, less applicable withholding, in accordance with the
Company’s regular payroll practices, until the earlier of May 31, 2006 or the
date Employee commences working full-time for another employer. The Company
hereby waives its right to repayment of the $50,000 signing bonus paid to
Employee pursuant to that certain offer letter between the Company and Employee,
dated as of April 14, 2004, even though Employee will not have worked for the
full 18 months set forth in the offer letter.

 

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company: 87,499 shares shall have vested on June 30, 2005; and on June 30,
2005, the vesting of Employee’s unvested options for the purchase of 106,252
shares of the Company’s common stock will be accelerated. Employee will have
until June 30, 2006 to exercise any of his 87,499 vested and 106,252 accelerated
vested option shares.

 

3. Benefits. Employee’s dental insurance benefits will cease at the end of June
2005, subject to Employee’s right to continue his dental insurance under COBRA.
Employee’s dental



--------------------------------------------------------------------------------

insurance benefits will be paid by the Company until the earlier of May 31, 2006
or the date Employee is able to obtain coverage for equivalent benefits from
another employer. Employee’s participation in all other benefits and incidents
of employment will cease on the Resignation Date. Employee will cease accruing
employee benefits, including, but not limited to, vacation time and paid time
off, as of the Resignation Date.

 

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his possession to the Company. By signing this Agreement,
Employee represents and declares under penalty of perjury under the laws of the
State of California that he has returned all Company property.

 

5. Payment of Salary. Employee acknowledges and represents that the Company has
to date paid all salary, wages, bonuses, accrued vacation, commissions and any
and all other benefits due to Employee. On the Resignation Date, Employee will
sign a similar representation.

 

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns (“the Releasees”), from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker

 

-2-



--------------------------------------------------------------------------------

Adjustment and Retraining Notification Act, the Older Workers Benefit Protection
Act; the Family and Medical Leave Act; the California Family Rights Act; the
California Fair Employment and Housing Act, and the California Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

 

(a) He should consult with an attorney prior to executing this Agreement;

 

(b) He has up to twenty-one (21) days within which to consider this Agreement;

 

(c) He has seven (7) days following his execution of this Agreement to revoke
this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him other than the claims that are released by this Agreement. Employee
acknowledges that he has had the opportunity to be advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE

 

-3-



--------------------------------------------------------------------------------

RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

 

10. Application for Employment. [Intentionally Omitted.]

 

11. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Employee hereto agrees
to use his best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Settlement
Information”). Employee agrees to take every reasonable precaution to prevent
disclosure of any Settlement Information to third parties, and agrees that there
will be no publicity, directly or indirectly, concerning any Settlement
Information. Employee agrees to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information.

 

12. No Cooperation. Employee agrees that he will not encourage, counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Employee shall inform the Company in writing within three (3) days of
receiving any such subpoena or other court order.

 

13. Mutual Non-Disparagement. Each party agrees to refrain from any defamation,
libel or slander of the Releasees, and any tortious interference with the
contracts, relationships and prospective economic advantage of the other party
on the Releasees or the Employee agrees that he shall direct all inquiries by
potential future employers to Company’s Human Resources department.

 

14. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to leave their employment, or attempt to do
so, either for himself or any other person or entity.

 

15. Breach. Employee acknowledges and agrees that any breach of any provision of
this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover and/or cease the severance benefits
provided to Employee under this Agreement. Employee shall also be responsible to
the Company for all costs, attorneys’ fees and any and all damages incurred by
the Company (a) enforcing the obligation, including the bringing of any suit to
recover the monetary consideration, and (b) defending against a claim or suit
brought or pursued by Employee in violation of this Agreement.

 

-4-



--------------------------------------------------------------------------------

16. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

 

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

 

17. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement, except as
provided herein.

 

18. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.

 

19. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Mateo County before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the California Code of Civil Procedure. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
Confidentiality Agreement.

 

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

21. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

-5-



--------------------------------------------------------------------------------

22. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Stock Option Agreement, the Stock Plan
and the Confidentiality Agreement and the Stock Option Agreements.

 

24. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

 

26. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of California.

 

27. Effective Date. This Agreement is effective on the eighth day after it has
been signed by employee (the “Effective Date”).

 

28. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

29. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        COMPANY Dated:  

May 13, 2005

--------------------------------------------------------------------------------

      By:  

/s/    Stephen N. Rosenfield        

--------------------------------------------------------------------------------

               

Stephen N. Rosenfield

Senior Vice President of Legal Affairs

       

Thomas H. Silberg, an individual

Dated:  

May 14, 2005

--------------------------------------------------------------------------------

     

/s/    Thomas H. Silberg        

--------------------------------------------------------------------------------

            Thomas H. Silberg

 

-7-